Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.DETAILED ACTION
Status of Claims
Note: The amendment of January 29th 2021 has been considered.
Claims 1, 7, 8, 15 and 20 have been amended.
Claims 21-24 were added.
Claims 1-24 are pending in the current application.
Claims 11-14 are withdrawn from consideration.
Claims 1-10 and 15-24 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Objections
Claims 11-14 are objected to for failing to comply with the requirements of 37 CFR §1.121(c).
The amendment filed on January 29th 2021 does not comply with the requirements of 37 CFR §1.121(c), because the text for withdrawn claims 11-14 was deleted. While the text of cancelled claims shall not be present (see 37 CFR §1.121(c)), withdrawn claims, such as claims 11-14, are pending claims whose text must be present. Applicant is required to enter the text of withdrawn claims 11-14, with, or without markings.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7, 8 and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 7, 8 and 20: The limitation “a minor amount of the meat like chunk” in line 3 of claim 1, lines 2-3 of claim 7, lines 3-4 of claim 8 and line 2 of claim 20, is not disclosed in the original application. Although the original application discloses less than 5wt% starch (see Specification paragraph [0042]), the original application does not disclose starch comprising a minor amount of the meat like chunk. Thus, the added limitation recited in claims 1, 7, 8 and 20 lacks support in the original disclosure and is considered new matter. Clarification and/or correction is/are required.
Regarding claims 1 and 8: The limitation “relative to other meat like chunks” in line 6 of claim 1 and line 9 of claim 8 is not disclosed in the original application. Although the original application discloses irregular shaped meat like chunks, the original application does not disclose irregular shaped meat like chunks, relative to other 

Claims 1, 7, 8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1, 7, 8 and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement, because the meat like chunks prepared with minor amounts of the meat like chunks are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated:  
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
the quantity of experimentation necessary,
the amount of direction or guidance provided,
the presence or absence of working examples,
the nature of the invention,
the state of the prior art,
the relative skill of those in the art,
the predictability of the art, and
the breadth of the claims.
Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, state and predictability of the art, and relative skill level
The invention relates to meat like chunks and pet food comprising the meat like chunks. The relative skill of those in the art is of one with a bachelor degree, technical degree and/or experience.
The state of the prior art

The amount of direction or guidance provided and the presence or absence of working examples
The specification provides no direction or guidance for practicing the claimed invention. No reasonably specific guidance is provided of how to prepare meat-like chunks comprising minor amounts of the meat-like chunks.
The quantity of experimentation necessary
Given the fact using minor amounts of a composition to prepare the composition is unfeasible, as the minor amounts of the composition are clearly not available to prepare the not yet available composition. The fact that Applicant failed to disclose how to attain the minor amounts of the meat-like chunks, clearly sets a challenge in practicing the current invention. Thus, a person skilled in the art, upon reading the specification, would not have sufficient guidance to prepare the meat-like chunks recited in the claims without undue experimentation. Accordingly, the instant claims do not comply with the enablement requirement of 35 USC §112(a). Clarification and/or correction is/are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7, 8 and 20: The term “minor” in line 3 of claim 1, line 2 of claim 7, line 4 of claim 8 and line 2 of claim 20 is a relative term which renders the claim indefinite. The term “minor” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, one of ordinary skills I the art would read the term with more than one reasonable interpretation, and thus such skilled artisan would not be reasonably apprised of its meaning. The inventor is urged to correct and/or to clarify the metes and bounds of the term and the claims as recited.
Moreover regarding claims 1 and 8: The phrase “[a] random shape relative to other meat like chunks” in lines 5-6 of claim 1 and lines 7-8 of claim 8, renders the claims indefinite, because it is unclear what “[a] random shape relative to other meat like chunks” means. Given the fact the “other meat like chunks” are not identified, the shape of the “other meat like chunks” encompasses any possible shape, which consequently renders a random shape that also encompasses any possible shape. Therefore, one of ordinary skills I the art would read the term with more than one reasonable interpretation, and thus such skilled artisan would not be reasonably 
Regarding claims 2-6, 9, 10, 15-19 and 21-24: In view of the fact that dependent claims 2-6, 9, 10, 15-19 and 21-24 depend on independent claim 1, and since independent claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite, claims 2-6, 9, 10, 15-19 and 21-24 are rejected as being indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In light of the amendments filed on January 29th 2021, the anticipation rejection of claims 1-8 has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman et al (US 2007/0148323 A1). As evidenced by NPL Lin et al., “Bulk and Surface Chemical Composition of Wheat Hour Particles of Different Sizes” (from Journal of Chemistry Volume 2019, 11 pages).

Regarding claims 1 and 7: Dingman discloses a meat like chunk, comprising: a processed slurry derived from meat obtained from animal muscle; and a binding agent, Dingman abstract; paragraphs [0050], [0058], [0059], [0076]-[0079]; figures 1 and 2).
As to the starch recited in the claims: Dingman discloses of using texturizers, such as wheat flour and of adjusting the content of the texturizers in order to attain desired texture (see Dingman paragraph [0018] an [0081] and claims 8 and 18). Given the fact wheat flour is known to comprise approximately 70-75% starch (see Lin page 1, left column), Dingman reads on “starch”. Moreover, although Dingman does not specifically disclose the amount of wheat flour to be added, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Dingman and to adjust the amount of wheat flour added in order to attain meat like chunks with desired texture, and thus arrive at the claimed invention. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the presence of minor amount of the meat like chunk recited in the claims: Dingman discloses dry proteinaceous material may be added to the meat mixture or emulsion in order to increase the viscosity of the emulsion (see Dingman paragraph [0065]). Given the fact the final product comprises protein and is readily available, it would have been obvious to a skilled artisan at the time the invention was made to have modified Dingman
Regarding claims 2 and 3: Dingman discloses meat like chunk comprises an animal protein not derived from animal muscle (e.g., egg product) (see Dingman paragraphs [0018] and [0058]).
Regarding claims 4 and 5: Dingman discloses meat like chunk comprises a vegetable protein (e.g., pea and/or soy) (see Dingman paragraphs [0018] and [0058]).
Regarding claim 6: Dingman discloses meat like chunk comprises vitamins and/or minerals (See Dingman paragraph [0056]).
Regarding claims 8 and 9: Dingman discloses a wet pet food, comprising; a meat like chunk, comprising a processed slurry derived from meat obtained from animal muscle and a binding agent, wherein the meat like chunk comprises both striations and fibrous structures, and has an irregular, random configuration; a gravy; and an edible, visible plant based inclusion (e.g., annatto, turmeric) (see Dingman abstract; paragraphs [0050], [0058], [0059], [0076]-[0080]; figures 1 and 2).
Regarding claims 15-24: Dingman discloses a meat like chunk, comprising: a processed slurry derived from meat obtained from animal muscle; and a texturizing agent (e.g., starch), wherein the meat like chunk comprises both striations and fibrous structures, and has an irregular, random configuration (see Dingman abstract; paragraphs [0050], [0058], [0059], [0076]-[0079]; figures 1 and 2). Further, Dingman discloses the meat like chunks comprise vegetable protein and/or animal protein not derived from muscle (e.g., egg protein) and vitamins and/or minerals (see Dingman paragraphs [0018], [0056] and [0058]). Dingman also discloses of heating the emulsion and of processing the emulsion through elongated tube heat exchangers (see Dinagman paragraphs [0066]-[0073]).  Even though Dingman fails to disclose the same In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Dingman discloses a meat like chunk, comprising: a processed slurry derived from meat obtained from animal muscle; and a texturizing agent (e.g., starch), wherein the meat like chunk comprises both striations and fibrous structures, and has an irregular, random configuration. Given the fact the meat like chunks in Dingman reasonably appear to be either identical or similar to the meat like chunks recited in the claims, Dingman meets the claimed limitations.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dingman et al (US 2007/0148323 A1) as applied to claims 1-9 and 15-24 above, and further in view of NPL “Popular Dog Food Calorie Contents” (‘Franklin’) (from www.franklinanimalclinic.vet).

Regarding claim 10: Dingman discloses a wet pet food, comprising; a meat like chunk, comprising a processed slurry derived from meat obtained from animal muscle Dingman abstract; paragraphs 50, 58, 59, 76-80; figures 1 and 2), but fails to disclose the inclusions (i.e., plant products) recited in claim 10; However, Franklin discloses that plant products, such as peas and carrots are well known wet pet food inclusions (see Franklin pages 3-4). Therefore, it would have been obvious to a skilled artisan to have modified Dingman and to have added any of the plant products recited in claim 10 to the wet pet food, as such plant products are well known pet food inclusions.

Response to Arguments
Applicant's arguments filed on January 29th 2021 have been fully considered but they are not persuasive.
With regards to Applicant’s argument on pages 7-9 of the “Remarks” that the prior art references fail to disclose newly added starch content comprising minor amount of meat like chunks, the irregular shape in relation to other meat like chunks and the method steps limitations, it is most respectfully noted that these new limitations are addressed supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792